A proposition for regulating a street in the city of New York, made in pursuance of a notice by the street commissioner inviting sealed proposals for such work, although it be the lowest regular offer made in accordance with the notice, does not bind the corporation until approved and ratified by the common council.
When the notice given by the street commissioner fails to comply with the requirements of the ordinances of the corporation as to the statement of the amount and form of the security required for the performance of the work, and the security offered is not such as the ordinances require, the corporation is under no obligation to accept or ratify the most favorable proposals.
(S. C., 4 Sandf. 221; 10 N. Y. 504.)